IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

BELLEVUE ATHLETES ALUMNI                    )          No. 78133-2-1
GROUP, An Association of Members,           )
                                            )          DIVISION ONE'
                    Appellant,              )
                                            )          UNPUBLISHED OPINION
             v.                             )
                                            )
BELLEVUE SCHOOL DISTRICT NO.                )
405, a public school district; and          )
WASHINGTON INTERSCHOLASTIC                  )
ACTIVITIES ASSOCIATION, a                   )
Washington nonprofit corporation,           )
                                            )
                    Respondents.            )
                                            )          FILED: September 3, 2019

        HAZELRIGG-HERNANDEZ,     J. — Bellevue Athletes Alumni Group seeks

 reversal of a dismissal for failure to state a claim upon which relief could be

 granted. Dismissal is appropriate under CR 12(b)(6) when an "insuperable bar to

 relief" is evident from the pleadings. Because Bellevue Athletes Alumni Group was

 not an aggrieved party, the members lack standing to appeal the Washington

 Interscholastic Activities Association's decision. We affirm.

                                       FACTS

        Bellevue High School(BHS)is a member of Bellevue School District, which

 in turn is a member of the Washington Interscholastic Athletic Association (WIAA).

 In response to a Seattle Times story that raised questions about the integrity of the

 BHS football program, the Bellevue School District requested that the WIAA
No. 78133-2-1/2

investigate the program's alleged rule violations. The investigators published a

report in April 2016, in which they concluded that "the actions of BHS coaches, the

deliberate ignorance of District and BHS administrators, and the complicity of the

Bellevue Wolverine Football Club ('Booster Club') and its members[] have unfairly

tilted the football field in favor of the Bellevue High School football program to the

obvious detriment of opponents."        They also found that BHS and District

administrators knew or should have known of the WIAA rules violations but chose

not to take appropriate action. In response to these findings, the WIAA forbade

the BHS football program from participating in post-season play for two years.

       In May 2017, BHS self-reported additional rules violations in the track and

field program to theWIAA. As a result, the WIAA vacated the school's 2015 state

track championship title. In September 2017, BHS asked the WIAA to reconsider

the decision banning the football team from post-season play. The WIAA lifted the

ban, making the football team eligible for the 2017 post-season, but imposed

substitute penalties, including vacation of the school's 2012, 2013, and 2014 state

football playoff finishes.

       The Bellevue Athletes Alumni Group (collectively, the Group) appealed the

WIAA's decision to the superior court under RCW 28A.645.010. The Group is

composed of 12 named former students who attended BHS during the 2012, 2013,

or 2014 football seasons, or the 2015 track season. Bellevue School District

moved to dismiss the appeal under CR 12(b)(6), arguing that neither the Group

nor the individual students qualified as aggrieved persons under RCW

28A.645.010 and therefore lacked standing to file an action under the statutory




                                          2
No. 78133-2-1/3

procedure. The District also argued that the appeal of the decision vacating the

2015 state track title was untimely. The trial court dismissed all claims brought by

the Group against the District and the WIAA under Chapter 28A.645 RCW with

prejudice.

                                   DISCUSSION

I.     Standard of Review

       A trial court may dismiss a complaint if the pleading fails to state a claim

upon which relief can be granted. CR 12(b)(6). Under CR 12(b)(6), a court is

justified in dismissing a complaint "if it appears beyond doubt that the plaintiffs

cannot prove any set of facts that would justify recovery." Handlin v. On-Site

Manager Inc., 187 Wash. App. 841, 845, 351 P.3d 226(2015)(quoting Tenore v. AT

& T Wireless Servs., 136 Wash. 2d 322, 330, 962 P.2d 104 (1998), cert. denied, 525
U.S. 1171, 119 S. Ct. 1096, 143 L. Ed. 2d 95 (1999)). Dismissal is appropriate

"only in the unusual case in which plaintiff includes allegations that show on the

face of the complaint that there is some insuperable bar to relief." Nissen v. Pierce

County, 183, Wn.2d 863, 872, 357 P.3d 45 (2015)(quoting Hoffer v. State, 110
Wash. 2d 415, 420, 755 P.2d 781 (1988)).

       If "matters outside the pleading are presented to and not excluded by the

court" on a motion to dismiss for failure to state a claim,"the motion shall be treated

as one for summary judgment." CR 12(b).            However, if the contents of the

additional documents are alleged in the complaint but not physically attached to

that pleading or if the "basic operative facts are undisputed and the core issue is

one of law,' the motion to dismiss need not be treated as a motion for summary




                                          3
No. 78133-2-1/4

judgment." Trullllo v. Northwest Trustee Services, Inc., 183 Wash. 2d 820, 827 n.2,

355 P.3d 1100(2015)(quoting Ortblad v. State, 85 Wash. 2d 109, 111, 530 P.2d 635

(1975)). Because the parties do not dispute the underlying facts and the core issue

is purely legal, we do not treat the motion to dismiss as a motion for summary

judgment.

       We review an order granting a motion to dismiss de novo. Hoffer, 110
Wash. 2d at 420. On review, we presume that the factual allegations in the complaint

are true, but we are not required to accept any legal conclusions as correct.

Haberman v. Wash. Pub. Power Supply Sys., 109 Wash. 2d 107, 120,744 P.2d 1032

(1987).

II.    Standing

       The Group contends that the trial court erred in dismissing the appeal

because the members of the Group were aggrieved parties entitled to appeal

under RCW 28A.645.010.

       When analyzing statutory language, our objective is to ascertain and carry

out the legislature's intent in enacting the statute. Dep't of Ecology v. Campbell &

Gwinn, L.L.C., 146 Wash. 2d 1, 9,43 P.3d 4(2002). If the meaning of the statute is

"plain on its face, then the court must give effect to that plain meaning as an

expression of legislative intent." Id. at 9-10. To determine the plain meaning of a

statute, we consider "the text of the provision in question, the context of the statute

in which the provision is found, related provisions, amendments to the provision,

and the statutory scheme as a whole." Columbia Riverkeeper v. Port of Vancouver

USA, 188 Wash. 2d 421, 432, 395 P.3d 1031 (2017).                If the statute remains




                                          4
No. 78133-2-1/5

susceptible to more than one reasonable interpretation after we complete this

inquiry, it is ambiguous, and we may turn to principles of statutory construction,

legislative history, and relevant case law to determine the legislature's intent.

Cockle v. Dep't of Labor and Indus., 142 Wash. 2d 801, 808, 16 P.3d 583 (2001).

       School district boards of directors have the authority to "control, supervise

and regulate the conduct of interschool athletic activities." RCW 28A.600.200.

Subject to certain conditions, a board may delegate this authority to the WIAA. Id.

The WIAA may impose appropriate, proportional penalties for rules violations on

coaches, district or school administrators, and students. RCW 28A.600.200(3).

However, the WIAA may only impose penalties on students when the students

knowingly violated the rules or when "a student gained a significant competitive

advantage or materially disadvantaged another student through a rule violation."

RCW 28A.600.200(3)(b). The most recent act amending this statute included a

statement of intent that is now codified as an official note to the statute:

              The legislature finds that the mission of the Washington
       interscholastic activities association is to assist member schools in
       operating student programs that foster achievement, respect, equity,
       enthusiasm, and excellence in a safe and organized environment.
       The legislature intends to ensure that this mission is successfully
       carried out so that arbitrary sanctions that result in students unfairly
       being denied to participate or cause students' achievements to be
       diminished do not occur. It is the intent of the legislature to impact
       the association's current processes for establishing penalties for
       rules violations and to redefine the scope of penalties that are
       permitted to be imposed. It is further the intent of the legislature to
       build protections into state law so that punishment, when necessary,
       is meted out to the appropriate party and in a proportional manner.
       The legislature further intends to ensure that state and local rules
       relating to interschool extracurricular activities be consistent with one
       another, promote fairness, and allow for a clear process of appeal.




                                          5
No. 78133-2-1/6

Laws of 2012, ch. 155, § 1. Any decision of the WIAA resulting in a penalty is

considered a decision of the school district "conducting the activity in which the

student seeks to participate or was participating" and may be appealed as such to

the WIAA through RCW 28A.600.205 or to the superior court through RCW

28A.645.010. RCW 28A.600.200(3)(d).1

        Judicial appeals of school board decisions are governed by RCW

28A.645.010, which allows "[a]ny person, or persons, either severally or

collectively, aggrieved by any decision or order of any school official or board" to

appeal the decision in superior court. The primary issue before us turns on the

definition of the word "aggrieved" in this statute. The term is not defined in Chapter

28A.645 RCW or Chapter 28A.600 RCW. In a general legal context, an "aggrieved

party" is defined as "[al party entitled to a remedy; esp., a party whose personal,

pecuniary, or property rights have been adversely affected by another person's

actions or by a court's decree or judgment." Party, Black's Law Dictionary (11th

ed. 2019). Because it is unclear which parties the legislature intended to be

entitled to a remedy, the provision is ambiguous and we may turn to other materials

to determine the legislature's intent.




I The District and WIAA contend that the language of this provision only allows judicial review
under Chapter 28A.645 RCW for "an aggrieved student who has been the subject of a penalty,"
but not for any other penalized party or entity. Before the 2012 amendment, RCW
28A.600.200(2), which then included the language imputing decisions of WIAA to the relevant
district, concerned only student participation in interschool activities and decisions to disallow
such participation. Laws of 2012, ch. 155,§ 2. The language to which the District and WIAA draw
our attention appears to be a holdover from the prior iteration of the statute. Because the current
RCW 28A.600.200(3)(a)—(c) provisions were inserted between the section regarding student
participation and the provision now allowing judicial review of "[a]ny decision resulting in a
penalty," we assume the legislature did not intend to restrict judicial review in this way. Laws of
2012, ch. 155, § 2.


                                                6
No. 78133-2-1/7

      Prior to the most recent amendments of RCW 28A.600.200, 28A.600.205,

and 28A.645.010, this court imported the definition of an "aggrieved party" in the

context of RAP 3.1 to define the term under RCW 28A.645.010. Briggs v. Seattle

School Dist. No. 1, 165 Wash. App. 286, 294, 266 P.3d 911 (2011)(citing State v.

Taylor, 150 Wash. 2d 599, 603, 80 P.3d 605 (2003)). Under RAP 3.1, the Supreme

Court has defined an aggrieved party as a person whose personal rights or

pecuniary interests have been affected by a decision. Id. "The mere fact that one

may be hurt in his feelings; or be disappointed over a certain result, or feels that

he has been imposed upon . . . does not entitle him to appeal. He must be

'aggrieved' in a legal sense." State ex rel. Simeon v. Superior Court for King

County, 20 Wash. 2d 88, 90, 145 P.2d 1017 (1944).

       Using this definition of "aggrieved," the former students' personal rights or

pecuniary interests must have been affected by the vacation of the past BHS

football championships to give the Group standing to appeal. Washington courts

have recognized that participation in interscholastic sports is not a fundamental

right or a constitutionally protected property interest. Taylor v. Enumclaw School

Dist. No. 216, 132 Wash. App. 688, 697, 133 P.3d 492 (2006). The Group does not

cite any authority for its assertion that "a title win, once earned, is a right to use

that title that was granted by the WIAA on the night of the championship game" on

a resume, on a college application, for career advancement, or "as they saw fit

through the rest of their lives." "Where no authorities are cited in support of a

proposition, the court is not required to search out authorities, but may assume


                           1




                                          7-
No. 78133-2-1/8

that counsel, after diligent search, has found none." DeNeer v. Seattle Post-

Intelliciencer, 60 Wash. 2d 122, 126, 372 P.2d 193(1962).

       There was no testimony or documentation offered by any of the one dozen

former student athletes named in the Group's pleadings identifying a personal right

or pecuniary interest that was impacted by this decision to vacate the titles, apart

from the unsupported claim of a "right to use" the title wins and a generalized

assertion at oral argument that their "accomplishments were diminished." The

record contains only a solitary declaration from an affected former athlete who

listed his 2012 WIAA title win on his resume and claims to have discussed it during

a 2013 interview with his current employer. The declaration does not suggest that

this past title win was the basis for receiving the job offer, nor that the declarant's

ongoing employment is contingent upon his status as a title holder in high school

athletics.      Neither does the declaration state that declarant was penalized,

demoted, or terminated by his employer upon vacation of the 2012 WIAA title. The

Group has not shown that any present personal rights or pecuniary interests were

affected by the vacation of BHS's past football titles. Accordingly, the Group is not

an aggrieved party with standing to appeal under RCW 28A.645.010. The trial

court did not err in dismissing the appea1.2




2 Because    the appellants lack standing, we need not reach the other assignments of error.


                                                -8-
No. 78133-2-1/9

      Affirmed.




WE CONCUR:




  ch.-                g
                      al/K.1 A- I•T-•




                  9